Citation Nr: 0032631	
Decision Date: 12/14/00    Archive Date: 12/20/00

DOCKET NO.  99-08 905	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to recognition as the surviving spouse of the 
veteran for purposes of Department of Veterans Affairs (VA) 
benefits.


REPRESENTATION

Appellant represented by:	Antonio B. Escalante, 
attorney-at-law


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from September 1941 to 
February 1946.  He died on June [redacted], 1987.  

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a January 1999 administrative decision 
of the Department of Veterans Affairs (VA) Regional Office in 
Manila, the Republic of the Philippines, which held that the 
appellant may not be recognized as the veteran's surviving 
spouse.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained by the RO.

2.  The veteran married spouse "A" in December 1950.

3.  The veteran married the appellant in August 1961, March 
1983 and February 1987.

4.  The veteran and spouse "A" were never divorced and 
their marriage was never annulled.

5.  At no time has spouse "A" been generally considered as 
dead.



CONCLUSION OF LAW

The appellant is not entitled to recognition as the surviving 
spouse of the veteran for purposes of VA benefits. 38 
U.S.C.A. § 103 (West 1991); 38 C.F.R. §§ 3.1(j), 3.52 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant maintains, in substance, that she is the 
veteran's surviving spouse for purposes of VA benefits 
because she married him on three separate occasions; took 
part in one marriage, believing that the veteran's first wife 
was deceased; and lived with him from 1954 until his death.  

In this case there is no dispute as to the evidence but only 
as to the law and its meaning.  It is found that the 
appellant has failed to state a claim on which relief can be 
granted.  Sabonis v. Brown, 6 Vet. App. 246, 430 (1994).

Turning to the facts of the case, the claims file contains a 
December 1950 marriage contract between the veteran and 
spouse "A."  According to the report of a July 1998 VA 
field examination, spouse "A" was still alive at that time 
and she stated that no decree of annulment or separation was 
ever rendered during her marriage to the veteran.

According to the report of a November 1998 VA field 
examination, two witnesses testified that the appellant and 
the veteran had been tenants in one of their apartments from 
1956 until the death of the veteran in 1987.  The witnesses 
testified that the appellant and the veteran lived 
continuously in the same apartment as husband and wife and 
were known in the neighborhood as such.  The witnesses stated 
that they had thought that the appellant and veteran were 
legally married, but at some point before or at the time of 
the veteran's death the appellant noted that she had 
discovered that the veteran was previously married.  

Also, according to the report of a November 1998 deposition, 
the appellant said that she lived with the veteran from 1954 
to his death in June 1987.  She testified that she married 
the veteran on three occasions: August 1961, March 1983 and 
February 1987.  She initially testified that she had first 
learned of the veteran's prior first marriage, to spouse 
"A," at some point in 1981.  The appellant said that at 
that time she also learned that spouse "A" was deceased, 
and accordingly she and the veteran remarried in 1983 as 
there was no longer a legal impediment.  When questioned 
further, the appellant admitted that she first learned of the 
veteran's prior marriage to spouse "A" while pregnant with 
their first child, who was born in January 1955.  She said 
that if she had known earlier of the veteran's prior existing 
marriage she would never have entered into a marital 
relationship with him.  She said that the veteran introduced 
himself to her as single.  

The appellant testified that her first child with the veteran 
was born in January 1955, about nine months after she had 
started to live with the veteran.  She said that she used an 
alias as her name when registering the child.  She said that 
she did so in order to prevent spouse "A" from learning of 
her regarding her marital relationship with the veteran and 
harassing or harming her children.

She said that despite her knowledge of spouse "A," she 
married the veteran in 1961 on the advice of an attorney, in 
order to legitimize her children.  She said that the veteran 
told her that his prior marriage to spouse "A" was a legal 
impediment to marriage to the appellant.  She stated that she 
did not know at the time of her 1961 marriage to the veteran 
that it was not valid.  She claimed that had she known, she 
never would have wasted the time.  She testified that she 
consented to the second marriage, in 1983, because she had 
been told that spouse "A" had died, and that accordingly 
there was no longer any legal impediment.  She said that at 
that time she truly believed that spouse "A" was dead, as 
she saw the death certificate and the person who informed her 
was a good friend of the veteran.  The appellant provided a 
copy of a February 1987 marriage certificate.  

Turning to the applicable law and regulations, VA regulations 
provide that a recognized marriage is defined as one which is 
valid under the law of the place where the parties resided at 
the time of marriage, or the law of the place where the 
parties resided when the right to benefits accrued.  38 
U.S.C.A. § 103(c); 38 C.F.R. § 3.1(j).

Additionally, under 38 U.S.C.A. § 103(a) and 38 C.F.R. § 
3.52, where an attempted marriage of a claimant to the 
veteran was invalid by reason of a legal impediment, the 
marriage will nevertheless be deemed valid if: (1) the 
marriage occurred 1 year or more before the veteran died (or 
existed for any period of time if a child was born of the 
purported marriage or was born to them before such marriage); 
(2) the claimant entered into the marriage without knowledge 
of the impediment; (3) the claimant cohabited with the 
veteran continuously from the date of marriage to the date of 
his or her death; and (4) no claim has been filed by a legal 
surviving spouse who has been found entitled to gratuitous 
death benefits other than accrued monthly benefits covering a 
period prior to the veteran's death.  All of the requirements 
must be met in order to find a deemed valid marriage.  See, 
e.g., Colon v. Brown, 9 Vet. App. 104 (1996) (in cases where 
the veteran was still legally married to another person, if 
the appellant was unaware of the legal impediment, then an 
otherwise invalid common law marriage may be deemed valid).

Article 83 of the Civil Code of the Philippines states that 
any marriage subsequently contracted by any person during the 
lifetime of the first spouse of such person with any person 
other than such first spouse shall be illegal and void from 
its performance, unless:

(1) the first marriage was annulled or dissolved; or (2) the 
first spouse had been absent for seven consecutive years at 
the time of the second marriage without the spouse present 
having news of the absentee being alive, or if the absentee, 
though he has been absent for less than seven years, is 
generally considered as dead and believed to be so by the 
spouse present at the time of contracting such subsequent 
marriage, or if the absentee is presumed dead according to 
Articles 390 and 391.  The marriage so contracted shall be 
valid in any of the three cases until declared null and void 
by a competent court.

In the present case, the Board finds that none of the 
appellant's three marriages to the veteran were legal under 
Philippine law.  There is no evidence that the veteran's 
prior marriage to spouse "A" was ever annulled or ended by 
divorce.  At the time of each her three marriages to the 
veteran, the appellant was aware of the veteran's prior 
marriage to spouse "A."  The Board recognizes the 
appellant's testimony that at the time of her 1983 marriage 
to the veteran she believed that spouse "A" was deceased.  
However, the appellant's own belief is not enough to deem the 
1983 marriage valid.  It is also required that at the time of 
the marriage spouse "A" was "generally considered as 
dead."  In fact, spouse "A" was openly and publicly alive 
in 1983.  The fact that she was alive was not secret or 
unknown. 

Moreover, the Board finds that the four criteria set forth at 
38 U.S.C.A. § 103(a) and 38 C.F.R. § 3.52 are not met as a 
claim has been entered by spouse "A," a legal surviving 
spouse who has been found entitled to death benefits.  

In light of the above, the Board finds that under governing 
law and regulations the appellant is not the surviving spouse 
of the veteran, and there is no authority in the law which 
would permit VA to grant the appellant's request to be 
recognized as  the surviving spouse.  Therefore, the 
appellant has failed to state a claim upon which relief can 
be granted.  Sabonis, 6 Vet. App. at 430.


ORDER

The appellant may not be recognized as the surviving spouse 
of the veteran for purposes of VA benefits and the appeal is 
denied.



		
	U. R.  POWELL
	Veterans Law Judge
	Board of Veterans' Appeals



 

